DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments (10/28/2021) regarding the claimed  “and transmitting using the second plurality of antenna groups comprising the regrouped transmit antennas having the updated magnitude and phase gain” of amended independent claim 1 (corresponding limitation recited in independent claims 10, 19) are persuasive.  The 10/28/2021 amendment to independent claims 1, 10, 19 overcomes the prior art to Naquib (U.S. 8,670,504).

Allowable Subject Matter
3	The following is an examiner’s statement of reasons for allowance: 
The prior art of the record does not teach or suggest alone or in combination: A method for refining transmit antenna weights, the method comprising: transmitting using the second plurality of antenna groups comprising the regrouped transmit antennas having the updated magnitude and phase gain, as recited in claim 1 and in combination with the other limitations of claim 1. 
Claims 1-5, 8-9 are allowed.

s 10, 19 recite corresponding allowable subject matter. Claims 10-14, 17-19 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA VLAHOS whose telephone number is (571)272-5507. The examiner can normally be reached M 8:00-4:00, TWRF 8:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K AHN can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

SOPHIA  VLAHOS
Examiner
Art Unit 2633



/SOPHIA VLAHOS/Primary Examiner, Art Unit 2633                                                                                                                                                                                                        12/27/2021